Exhibit 10.2

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (the “Amendment”) is made as of
the 16th day of November, 2015 by and between IDI, Inc., a Delaware corporation
(“Company”), and Derek Dubner (“Employee”). Capitalized terms used herein but
not otherwise defined shall have the meaning ascribed to them in the Employment
Agreement (defined below).

WHEREAS, The Best One, Inc., a Florida corporation (“Best One”), and Employee
entered into that certain Employment Agreement made by and between Best One and
Employee, dated September 30, 2014, as amended by that certain Amendment to
Employment Agreement made by and between Best One and Employee, dated March 17,
2015 (as amended, the “Employment Agreement”).

WHEREAS, the Employment Agreement was assumed by Company pursuant to certain
transactions involving Best One.

WHEREAS, Company and Employee desire to amend the Employment Agreement in
accordance with the terms and provisions hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, Company and Employee
hereby adopt this Amendment effective as of the date hereof.

 

  1. Paragraph 6 to Exhibit A to the Agreement (“Exhibit A”) is deleted in its
entirety and the following substituted in lieu thereof:

“Term: Commencing on the Effective Date and ending September 30, 2017; provided,
that, upon September 30, 2017, this Agreement shall automatically renew for
successive one (1) year terms, unless either party provides written notice to
the other no less than thirty (30) days prior to the commencement of each such
renewal setting forth a desire to terminate this Agreement.”

 

  2. Paragraph 7 to Exhibit A is deleted in its entirety and the following
substituted in lieu thereof:

“Base Salary: $264,000 per annum.”

 

  3. The following is inserted as Paragraph 10 to Exhibit A.

“Additional Equity: 500,000 RSUs pursuant to the IDI, Inc. 2015 Stock Incentive
Plan or such other equity plan or arrangement as may be in effect from time to
time (such plan or arrangement hereinafter referred to as the “Plan”); provided,
that, the grant of the RSUs will only be awarded once sufficient shares have
been approved for issuance by the stockholders pursuant to the Plan in order to
issue the shares underlying the RSUs. The RSUs shall be documented on an award
agreement which shall conform to the terms and



--------------------------------------------------------------------------------

conditions set forth in this paragraph (the “Award Agreement”). The RSUs shall
be subject to ratable annual vesting over a three (3) year period pursuant to
the terms of the Award Agreement; provided however that no portion of the RSUs
shall vest unless and until Company has, for any fiscal year in which the RSUs
are outstanding, gross revenue determined in accordance with Company’s audited
financial statements in excess of $100 million for such fiscal year and positive
EBITDA (also as determined based on Company’s audited finance statements) for
such fiscal year, after subtracting all charges for equity compensation paid to
executives or other service providers to Company. In addition, the RSUs shall
vest immediately upon: (i) a Change in Control, (ii) a termination of Employee’s
employment by Company Without Cause, (iii) a termination of employment by
Employee for Good Reason, or (iv) Employee’s death or Disability. Shares of
Company’s Common Stock shall generally be issued with respect to the vested RSUs
upon the earlier of: (i) a Change in Control, or (ii) Employee’s “separation
from service” as defined for purposes of Code Section 409A (the “Delivery
Event”); provided, however, that the delivery of shares shall be delayed until
the earlier of (A) six (6) months following separation from service, or (B)
Employee’s death, if necessary to comply with the requirements of Code Section
409A. All shares underlying vested RSUs shall be delivered to Employee upon a
Delivery Event regardless as to the reason triggering such Delivery Event
(including the reason the Employee’s employment is terminated). This Paragraph
10 shall be in addition to and shall not in any way modify, amend or restate any
other grant of RSUs made pursuant to this Agreement or to any grant agreement
previously executed by Employee.

For purposes hereof, a “Change in Control” shall mean:

(i) any one (1) person, or more than one (1) person acting as a group, acquires
ownership of common stock of Company that, together with common stock held by
such person or group, possesses more than 50% of the total fair market value or
total voting power of the common stock of Company; provided, however, that if
any one (1) person, or more than one (1) person acting as a group, is considered
to own more than 50% of the total fair market value or total voting power of the
common stock of Company, the acquisition of additional common stock by the same
person or persons will not be considered a Change in Control under this
Agreement. Notwithstanding the foregoing, an increase in the percentage of
common stock of Company owned by any one (1) person, or persons acting as a
group, as a result of a transaction in which Company acquires its common stock
in exchange for property will be treated as an acquisition of common stock of
Company for purposes of this clause (i);

(ii) during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of Company (the
“Board”) (together with any new or replacement directors whose election by the
Board, or whose nomination for election by Company’s shareholders, was approved
by a vote of at least a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the directors then in office; or



--------------------------------------------------------------------------------

(iii) any one (1) person, or more than one (1) person acting as a group,
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by the person or persons) assets from Company,
outside of the ordinary course of business, that have a gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of Company immediately prior to such acquisition or acquisitions. For
purposes of this Section, “gross fair market value” means the value of the
assets of Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. Notwithstanding
anything to the contrary in this Agreement, the following shall not be treated
as a Change in Control under this:

(A) a transfer of assets from Company to a shareholder of Company (determined
immediately before the asset transfer);

(B) a transfer of assets from Company to an entity, 50% or more of the total
value or voting power of which is owned, directly or indirectly, by Company;

(C) a transfer of assets from Company to a person, or more than one (1) person
acting as a group, that owns, directly or indirectly, 50% or more of the total
value or voting power of all the outstanding capital stock of Company; or

(D) a transfer of assets from Company to an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a person
described in clause (iii) above.

 

  4. Except as specifically amended hereby, all terms and provisions of the
Employment Agreement shall remain in full force and effect.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

COMPANY: IDI, Inc., a Delaware corporation By:  

/s/ Michael Brauser

  Michael Brauser, Chairman EMPLOYEE:

/s/ Derek Dubner

Derek Dubner

[Signature Page to Second Amendment to Employment Agreement]